DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on 03/10/22 is acknowledged.
Claim 17 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species I, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/10/2022.
Claim 17 will not be examined as the claim does not read on elected Species I, Fig. 1-3
Drawings
The drawings are objected to because:
Fig. 1 heat receiving part (15) and cooling object (100) reference the same structure
Fig.1 plate-shaped member (11) and heat discharge part (16) reference the same structure
Fig. 2 heat receiving part (15) and heat receiving plate (101) reference the same structure  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore the following:
a linear member, claim 1
a first wick member, claim 1
a second wick member, claim 1
the second wick part is layered on the first wick part, claim 2
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“heat receiving part” in claim 1
“heat discharging part” in claim 1
“cooling object” in claim 5-7
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. “heat receiving part” is interpreted as “heat receiving section” (specification para [0044]), and “heat discharging part” is interpreted as “heat discharging section” (specification para [0044]), “cooling object” is interpreted as “a body to be cooled (specification para [0044]).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the other plate-shaped member" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “a first wick member using a linear member” and a “second wick member using a linear member”. It is unclear if the “a linear member” in “a second wick member using a linear member” is the same “a linear member” as a “linear member” in “a first wick member using a linear member”.  It is also unclear what a “linear member” is.  Since the metes and bounds of the limitation cannot be ascertained, the claim is indefinite.  For examination purposes the claim will be interpreted as “a linear first wick member” and “a linear second wick member”.
Claim 1 recites the limitation, “the linear member of the second wick member” and “the linear member of the first wick member”.  It is unclear what “the linear member” is.  Since the metes and 
The remaining claims are rejected insofar being dependent on claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kawahara et al. (JP 2005/180871, hereafter Kawahara) in view of Dussinger et al. (US 2002/0050341).
Regarding claim 1,  Kawahara teaches a vapor chamber (Fig. 1, vapor chamber 1) comprising:
A container (Fig. 1, container 2) having a cavity that is hollow (Annotated Fig. 1, cavity is a hollow space), the container being formed of one plate-shaped member (Annotated Fig. 1, one plate-shaped member);
	A working fluid enclosed in the cavity (Annotated Fig. 1, working fluid 3 is within the cavity); and
	A wick structure provided in the cavity (Fig. 1, para [0014], “the wicks 5A and 5B”) wherein
	The wick structure includes a first wick part (Fig. 1, wick 5B) extending from a heat receiving part (Fig. 2, evaporation section 6) to a heat discharge part (Fig. 2, evaporation side 8, para [0015], the wick 5B is in communication with wick 5A, and extends from the evaporation side 6 to condensing side 8, Fig. 5 wick 5B and 5A overlap, para [0022], this overlap occurs between the heat insulating section 7 and evaporation section 6) and having a first wick member using a linear member 
	An average diameter of the linear member of the second wick member is smaller than the average diameter of the linear member of the first wick member (Fig. 2, the diameter of wick 5A is smaller than the diameter of wick 5B), or
	An aperture dimension of the second wick member is smaller than an aperture dimension of the first wick member (para [0013-0014], wick 5B is a #100 mesh, and wick 5A is a #200 mesh, indicating that wick 5B has a larger aperture dimension).
Kawahara fails to disclose the container being formed of one plate-shaped member and another plate-shaped member facing the one plate-shaped member, the one plate shaped member and the other plate-shaped member being layered on each other.
However, Dussinger teaches the container (Fig. 1, flat heat pipe 10) being formed of one plate-shaped member (Fig. 1, cover plate 12) and another plate-shaped member (Fig. 1, contact plate 14) facing the one plate-shaped member, the one plate shaped member and the other plate-shaped member being layered on each other (Fig. 1, cover plate 12 is layered on contact plate 14).  
Therefore, the container being formed of one-plate shaped member and another plate-shaped member facing the one plate-shaped member, the one plate shaped member and the other plate-shaped member being layered on each other would be obvious to one of ordinary skill in the art before the effective filing date of the invention, because it would amount to nothing more than a known construction of a flat plate type vapor chamber (para [0014] “This is a conventional method of constructing a heat pipe, and is well understood in the art of heat pipes.”)
In regards to claim 11, Kawahara further teaches wherein the aperture dimension of the second wick member is smaller by 20% or more and 70% or less than the aperture of the first wick member (para [0013-0014] #200 mesh [second wick member] has an aperture of 74microns #100 mesh [first wick member] has an aperture of 149microns)
In regards to claim 14, Kawahara further teaches wherein each of the first wick member and the second wick member is a metal mesh (para [0013-0014], the mesh of first wick member and second wick member can be composed of copper particles).
In regards to claim 2, Kawahara further teaches in another embodiment, wherein the second wick part is layered on the first wick part (Fig. 6, wick 5A is layered on wick 5B).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have a vapor chamber wherein the second wick part is layered on the first wick part.  The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143.A.).
In regards to claim 4, Kawahara further teaches in another embodiment wherein a plurality of second wick members are layered on each other to form the second wick part (Fig. 6, wick 5B, a plurality of wick 5B are layered on each other). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have a vapor chamber wherein a plurality of second wick members are layered on each other to form the second wick part.  The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143.A.).
In regards to claim 12, Kawahara further teaches wherein the aperture dimension of the second wick member is smaller by 20% or more and 70% or less than the aperture of the first wick member (para 
In regards to claim 15, Kawahara further teaches wherein each of the first wick member and the second wick member is a metal mesh (para [0013-0014], the mesh of first wick member and second wick member can be composed of copper particles).
In regards to claim 3, Kawahara further teaches in another embodiment wherein a plurality of second wick members are layered on each other to form the second wick part (Fig. 6, wick 5B, a plurality of wick 5B are layered on each other). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have a vapor chamber wherein a plurality of second wick members are layered on each other to form the second wick part.  The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143.A.).
In regards to claim 13, Kawahara further teaches wherein the aperture dimension of the second wick member is smaller by 20% or more and 70% or less than the aperture of the first wick member (para [0013-0014] #200 mesh [second wick member] has an aperture of 74microns #100 mesh [first wick member] has an aperture of 149microns)
In regards to claim 16, Kawahara further teaches wherein each of the first wick member and the second wick member is a metal mesh (para [0013-0014], the mesh of first wick member and second wick member can be composed of copper particles).
Claim 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kawahara et al. (JP 2005/180871, hereafter Kawahara) in view of Dussinger et al. (US 2002/0050341) in further view of Paschkewitz (US 2014/0202665).
In regards to claim 5, Kawahara in view of Dussinger does not teach wherein an area of the second wick in part in a plan view is larger by 2% or more and 60% or less than an area in a plan view of a cooling object that is thermally connected to the heat receiving part.
However, Paschkewitz teaches wherein an area of the second wick in part in a plan view is larger by 2% or more and 60% or less than an area in a plan view of a cooling object that is thermally connected to the heat receiving part (para [0040] “the surface area of the evaporator wick in contact with the internal surface is approximately [i.e. +/-5%] equal to or greater than, the surface area of the heat producing device in contact with the external surface).
Therefore, in view of Paschkewitz, it would have been obvious to one of ordinary skill in the arts at the time before the effective filing date of the invention to modify Kawahara in view of Dussinger’s vapor chamber wherein an area of the second wick in part in a plan view is larger by 2% or more and 60% or less than an area in a plan view of a cooling object that is thermally connected to the heat receiving part so that the extent of the capillary wicking is maximized (para [0040]). 
In regards to claim 6, Kawahara in view of Dussinger does not teach wherein an area of the second wick in part in a plan view is larger by 2% or more and 60% or less than an area in a plan view of a cooling object that is thermally connected to the heat receiving part.
However, Paschkewitz teaches wherein an area of the second wick in part in a plan view is larger by 2% or more and 60% or less than an area in a plan view of a cooling object that is thermally connected to the heat receiving part (para [0040] “the surface area of the evaporator wick in contact with the internal surface is approximately [i.e. +/-5%] equal to or greater than, the surface area of the heat producing device in contact with the external surface).
Therefore, in view of Pashkewitz, it would have been obvious to one of ordinary skill in the arts at the time before the effective filing date of the invention to modify Kawahara in view of Dussinger’s vapor chamber wherein an area of the second wick in part in a plan view is larger by 2% or more and 
In regards to claim 7, Kawahara in view of Dussinger does not teach wherein an area of the second wick in part in a plan view is larger by 2% or more and 60% or less than an area in a plan view of a cooling object that is thermally connected to the heat receiving part.
However, Paschkewitz teaches wherein an area of the second wick in part in a plan view is larger by 2% or more and 60% or less than an area in a plan view of a cooling object that is thermally connected to the heat receiving part (para [0040] “the surface area of the evaporator wick in contact with the internal surface is approximately [i.e. +/-5%] equal to or greater than, the surface area of the heat producing device in contact with the external surface).
Therefore, in view of Pashkewitz, it would have been obvious to one of ordinary skill in the arts at the time before the effective filing date of the invention to modify Kawahara in view of Dussinger’s vapor chamber wherein an area of the second wick in part in a plan view is larger by 2% or more and 60% or less than an area in a plan view of a cooling object that is thermally connected to the heat receiving part so that the extent of the capillary wicking is maximized (para [0040]). 
Claim 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kawahara et al. (JP 2005/180871, hereafter Kawahara) in view of Dussinger et al. (US 2002/0050341) in further view of Sasaki (WO 2017115771: corresponding US publication US 2018/0306523).
In regards to claim 8, Kawahara in view of Dussinger does not teach wherein the average diameter of the linear member of the second wick member is smaller by 30% or more and 70% or less than the average diameter of the linear member of the first wick member.
However, Sasaki discloses wherein the average diameter of the linear member of the second wick member is smaller by 30% or more and 70% or less than the average diameter of the linear member of the first wick member (para [0028] “ the length of the second wick part in the lengthwise 
Therefore, in view of Sasaki, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention to modify Kawahara in view of Dussinger’s first wick member and second wick member to wherein the average diameter of the linear member of the second wick member is smaller by 30% or more and 70% or less than the average diameter of the linear member of the first wick member so that thermal resistance can be reduced while improving maximum heat transport amount (para [0029]).
In regards to claim 9, Kawahara in view of Dussinger does not teach wherein the average diameter of the linear member of the second wick member is smaller by 30% or more and 70% or less than the average diameter of the linear member of the first wick member.
However, Sasaki discloses wherein the average diameter of the linear member of the second wick member is smaller by 30% or more and 70% or less than the average diameter of the linear member of the first wick member (para [0028] “ the length of the second wick part in the lengthwise direction of the flat container is 2% to 50% of the sum of the length of the first wick part and the length of the second wick part”).
Therefore, in view of Sasaki, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention to modify Kawahara in view of Dussinger’s first wick member and second wick member to wherein the average diameter of the linear member of the second wick member is smaller by 30% or more and 70% or less than the average diameter of the linear member of the first wick member so that thermal resistance can be reduced while improving maximum heat transport amount (para [0029]).
In regards to claim 10, Kawahara in view of Dussinger does not teach wherein the average diameter of the linear member of the second wick member is smaller by 30% or more and 70% or less than the average diameter of the linear member of the first wick member.
However, Sasaki discloses wherein the average diameter of the linear member of the second wick member is smaller by 30% or more and 70% or less than the average diameter of the linear member of the first wick member (para [0028] “ the length of the second wick part in the lengthwise direction of the flat container is 2% to 50% of the sum of the length of the first wick part and the length of the second wick part”).
Therefore, in view of Sasaki, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention to modify Kawahara in view of Dussinger’s first wick member and second wick member to wherein the average diameter of the linear member of the second wick member is smaller by 30% or more and 70% or less than the average diameter of the linear member of the first wick member so that thermal resistance can be reduced while improving maximum heat transport amount (para [0029]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Inagaki (US 2015/0013943) discloses stacked wick structures
Noda et al. (US 2002/0189793) discloses multiple wick structures
Ahamed et al. (US 2016/0018165) discloses multiple wick structures
Kim et al. (US 2007/0163755) discloses multiple wick structures
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanus Chung whose telephone number is (571)272-2025. The examiner can normally be reached Monday-Friday 7:30am-5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEPHANUS Y CHUNG/Examiner, Art Unit 3763                                                                                                                                                                                                        



/ERIC S RUPPERT/Primary Examiner, Art Unit 3763